NUMBER 13-19-00456-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CARRIE SCRUGGS,                                                             Appellant,

                                           v.

ROCKPORT TERMINALS, LLC,                                                     Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                         MEMORANDUM OPINION
              Before Justices Benavides, Perkes, and Tijerina
                   Memorandum Opinion by Justice Tijerina

      Appellant Carrie Scruggs filed an appeal in this cause from a judgment entered by

36th Judicial District Court, Aransas County, Texas. This appeal was abated on July 30,

2020. Subsequently, appellant and appellee Rockport Terminals, LLC filed a joint motion

stating that the parties have reached a settlement agreement and that we render

judgment in this cause. Specifically, the motion requests “this Court render judgment that
[appellee] take nothing in Cause No. A-19-0171-CV-A, pending in the 36th Judicial

District.” An appellate court is not permitted to render a trial court judgment. See TEX. R.

APP. P. 43.2. The types of judgments appellate courts are authorized to enter are found

in Rule 43.2 of the Texas Rules of Appellate Procedure, which provides that we may:

              (a)    affirm the trial court’s judgment in whole or in part;
              (b)    modify the trial court’s judgment and affirm it as modified;
              (c)    reverse the trial court’s judgment in whole or in part and
                     render the judgment that the trial court should have rendered;
              (d)    reverse the trial court’s judgment and remand the case for
                     further proceedings;
              (e)    vacate the trial court’s judgment and dismiss the case; or
              (f)    dismiss the appeal.
Id. We therefore interpret the parties’ joint motion as requesting that we dismiss the

appeal pursuant to Rule 43.2(f) as the parties have resolved the matters pending before

this court. See id.; see also Kotz v. Baker, No. 04-05-00937-CV, 2005 WL 2737717, at *1

(Tex. App.—San Antonio Sept. 27, 2006, no pet.); In re Guardianship of Panza, No. 04-

04-00378-CV, 2004 WL 2290245, at *1 (Tex. App.—San Antonio Oct.13, 2004, no pet.).

       Accordingly, this case is hereby REINSTATED. Having considered the documents

on file and the joint motion, this Court is of the opinion that the motion, as construed,

should be granted, and the appeal should be dismissed. See TEX. R. APP. P. 42.3(a). We

DENY the parties’ request that we “immediately issue a mandate to the trial court”

regarding judgment in this case. We GRANT the parties’ joint motion as construed, and

appellant’s appeal is hereby DISMISSED. If our understanding of the parties’ request is

in error, we invite the parties to file a motion for rehearing. In accordance with the

agreement of the parties, costs are taxed against the party incurring same. See TEX. R.

APP. P. 42.1(d).




                                             2
                                JAIME TIJERINA
                                Justice

Delivered and filed the
1st day of October, 2020.




                            3